UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1131


REGINA H. GORDON,

                    Plaintiff - Appellant,

             v.

CITY OF EMPORIA; BRIAN THROWER, City Manager of Emporia VA;
NANCY TURNER, Supervisor of Family Violence Sexual Assault Unit; F.
WOODROW HARRIS, Director of Probation Services; MARY PERSON, Mayor
of Emporia,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:16-cv-00583-MHL-DJN)


Submitted: June 21, 2018                                          Decided: June 25, 2018


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Regina H. Gordon, Appellant Pro Se. Jeremy David Capps, HARMAN CLAYTOR
CORRIGAN & WELLMAN, P.C., Glen Allen, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Regina H. Gordon appeals the district court’s order denying relief on her 42

U.S.C. § 1983 (2012) complaint. The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended

that relief be denied and advised Gordon that failure to file timely objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

      The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Gordon

has waived appellate review by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                           AFFIRMED




                                            2